t c no united_states tax_court david h and suzanne hillman petitioners v commissioner of internal revenue respondent docket no filed date p’s s_corporation s performed management services for real_estate partnerships in which p had direct and indirect interests p received passthrough nonpassive_income from s and passthrough passive deductions from the partnerships sec_469 i r c required r to promulgate regulations which provide that certain items of gross_income will not be taken into account in determining income or loss from any activity and the treatment of expenses allocable to such income pursuant to sec_469 i r c r issued proposed_regulations permitting the offsetting of self-charged_interest incurred in lending transactions under the regulations a taxpayer who was both the payer and recipient of the interest was allowed to some extent to offset passive interest deductions against nonpassive interest_income r however did not issue any regulation for self-charged items other than interest see sec_1_469-7 proposed income_tax regs fed reg date -- - under circumstances identical to those in the regulation except for the fact that the self-charged items were management fees rather than interest deductions and income p offset passive deductions against nonpassive_income r determined that p was not entitled to such treatment because r did not issue a regulation for self-charged items other than interest p contends that self-charged treatment was congressionally intended for interest and other appropriate items r does not argue as a matter of substance that there is any distinction between interest and management fees within the self-charged regime held r’s decision not to or failure to issue regulations in this case is not a prohibition per se to p’s ability to treat self-charged items as intended by congress held further p is entitled to offset the passive management deductions against the nonpassive management income stefan f tucker and kathleen m courtis for petitioners wilton a baker and bettie n ricca for respondent opinion gerber judge in a notice_of_deficiency addressed to petitioners respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for the years ended date and respectively we consider here whether petitioners are entitled to treat management fees that generated nonpassive_income and passive deductions and were paid and received by passthrough entities in which petitioners held an interest as offsetting self-charged items for purposes of sec_469 ' background’ petitioners resided in bethesda maryland at the time their petition was filed during the calendar_year david h hillman petitioner owned percent of the stock of southern management_corporation smc during the calendar_year petitioner owned dollar_figure percent of smc’s stock smc was classified as an s_corporation during the and taxable years smc provided real_estate management services to approximately passthrough entities including joint ventures limited_partnerships s_corporations that were involved in real_estate rental activities partnerships petitioner owns either directly or indirectly interests in each of the partnerships the general_partner of each partnership is either petitioner or an upper_tier_partnership or s_corporation in which petitioner owns an interest during the and taxable years petitioners did not participate in the activities of the partnerships petitioners did however participate in the activities of smc by performing management services that smc had contracted to perform for the t all section references are to the internal_revenue_code in effect for the taxable years in issue this case was submitted fully stipulated q4e- partnerships smc engaged in real_estate management activity which was treated by petitioners as a separate activity not aggregated with any other activities carried on by smc during the and taxable years petitioner materially participated in smc’s real_estate management activity in excess of hours during the and taxable years smc also conducted other operations in addition to real_estate management services such as recreational services medical insurance plan underwriting credit collection services and a maintenance training academy petitioner did not materially participate in any of these other operations of smc petitioners reported as salary income and smc deducted as an expense compensation paid to petitioners for services related to the conduct of the real_estate management activity for the and taxable years smc separately reported management fee income after deduction of expenses on petitioners’ and schedules k-1 the portion of the management fee paid_by the partnerships to smc and allocable to petitioner’s ownership percentage in each partnership was deducted and resulted in ordinary losses from trade_or_business on either petitioner’s schedules k-1 for the and taxable years or on the schedules k-1 of upper tier_partnerships and s_corporations for the and taxable years in computing their taxable_income for the and years petitioners treated the total - - amounts of the self-charged management fee deduction the deduction arising from the transaction between the partnerships and smc that gave rise to passive management fees expense and nonpassive_income as a reduction from petitioners’ gross_income from activities characterized as nonpassive under sec_469 the notice_of_deficiency disallowed the characterization of the management fee expense as nonpassive referencing sec_1_469-7 proposed income_tax regs fed reg date which provides only that lending transactions e any transaction involving loans between persons or entities may be treated as self-charged no regulations were issued concerning self-charged situations other than lending transactions discussion respondent advances the unique position that the failure intentional or unintentional to issue a regulation providing for petitioners’ claimed tax treatment is sufficient to support respondent’s disallowance ironically respondent does not argue that petitioners’ claimed treatment was incorrect inappropriate or otherwise unjustified more particularly respondent contends that congress gave the secretary the power and or discretion to issue legislative regulations and absent the issuance there is no entitlement to the tax treatment sought by petitioners in sec_469 congress mandated that the secretary issue such regulations as may be necessary or appropriate to -- - carry out the provisions of sec_469 the statute provides for broad regulatory categories or subject matter but it is silent on the particular items or circumstances to be specifically promulgated implementing a directive in the legislative_history regarding self-charged lending situations the secretary issued a proposed regulation permitting offset of passive interest deductions against nonpassive interest_income see sec_1_469-7 proposed income_tax regs fed reg date the legislative_history also anticipated that the secretary would to the extent appropriate issue regulations addressing other self-charged situations petitioners contend that they should be allowed self-charged treatment with respect to their pro_rata share of the management fees expense deducted by the partnerships and therefore be allowed to offset it against their share of management income received from smc respondent does not dispute that the circumstances in this case comport with the circumstances described in the proposed regulation with the exception that the regulatory subject matter is interest_expense instead of management fees expense petitioners seek to offset their management fees expense against their management income by recharacterizing the expense as nonpassive we note however that whether the offsetting items of income and expense are characterized both as passive or nonpassive makes no difference from a practical standpoint - petitioners argue that respondent’s attempt to limit the scope of the treatment of self-charged items to interest_income and deductions in sec_1_469-7 proposed income_tax regs is arbitrary capricious or manifestly contrary to sec_469 the underlying statute petitioners further argue that the proposed_regulations violate the congressional mandate as expressed in sec_469 insofar as such proposed_regulations omitted provisions addressing self-charged items other than self-charged_interest petitioners also contend that it was arbitrary capricious and or manifestly contrary to the underlying statute for respondent when applying sec_469 to disallow the characterization of petitioner’s pro_rata share of the management fees expense as nonpassive respondent simply counters that there was an exercise of the secretary’s discretion not to issue regulations addressing whether or not self-charged treatment and netting is clearly appropriate in situations other than lending transactions respondent further contends that in regard to self-charged transactions sec_469 is not self-executing and therefore in the absence of regulations addressing self-charged treatment for nonlending transactions netting is unavailable a historical background enacted by congress as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the passive_activity_loss rules --- - were specifically designed to limit a taxpayer’s ability to use deductions from one activity to offset income from another activity these rules were designed to curtail the use of losses generated by passive activities to offset unrelated income generated by nonpassive activities under the sec_469 passive_activity_loss rules income generated from nonpassive activities cannot be offset by deductions generated from passive activities although sec_469 was designed to stop these practices congress recognized that it would be inappropriate to treat certain transactions_between_related_taxpayers as giving rise to one character of expense and another type of income see h conf rept vol ii at ii-146 to ii-147 1986_3_cb_1 the house conference_report in the use of losses from one activity to offset income from another drove the tax_shelter industry of the 1980's transactions were fashioned to generate losses through the use of accelerated_depreciation interest and other deductions that were used to offset the taxpayer’s other income such as salary interest and dividends the passive_activity_loss rules in sec_469 were designed to curtail the use of tax_shelters by restricting a taxpayer’s ability to use the losses sustained in the operation of a trade_or_business to shelter unrelated income unless the taxpayer materially participated in the operation of that trade_or_business see 105_tc_227 sec_469 represents the congressional response to the widespread use of tax_shelters by some taxpayers to avoid paying tax on unrelated income s rept pincite 1986_3_cb_1 we note that in the present case petitioners reported substantial taxable_income from their activities and do not appear to be engaged in any_tax sheltering activity --- - section concerning portfolio_income specifically focused on situations where a payment of nonpasssive interest_income is received by a taxpayer on a loan to an entity and a passive deduction for the interest payment is passed through to the taxpayer from the entity see id the legislative_history contains a specific example of a taxpayer who receives nonpassive interest_income on loans made to a taxpayer’s pass-through entity from which passive interest deductions are passed through to the taxpayer see id at ii-146 c b vol pincite such interest is considered self-charged_interest and therefore lacks economic significance id the example involved a taxpayer who charges dollar_figure of interest on a loan to an s_corporation engaged exclusively in passive activities of which he 1s the sole shareholder under the general application of the passive_loss_rules the taxpayer might be viewed as incurring dollar_figure of passive_activity expense interest_expense passed through by the s_corporation and having dollar_figure of interest_income which cannot be offset by the interest-expense_deduction because it is portfolio in nature thus the taxpayer would have to recognize dollar_figure of taxable_income from the transaction although the economic_substance of the transaction was a payment of interest to himself likewise the staff of the joint_committee on taxation focused on similar issues that could arise if a partnership makes -- - loans to a partner eg to finance a partner’s purchase of all or part of his partnership_interest and the interest_expense may be treated as part of a passive_activity see staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite ndollar_figure j comm print to avoid results that lack economic significance in this type of transaction it was concluded that taxpayers should be permitted to offset the interest_income with respect to a loan to a pass-through entity in which he has an ownership_interest against the interest_expenses passed through to the taxpayer for the same taxable_year see h conf rept vol ii supra at ii-146 to ii-147 c b vol pincite while there is no indication in the legislative_history as to whether the offsetting items of income and expense should both be treated as passive or nonpassive that point is irrelevant because the income and deductions are netted the legislative_history also contains the suggestion that the amount of a taxpayer’s interest_income from the loan that is offset by the interest_expense of a partnership should not exceed the taxpayer’s allocable share of the interest_expense which share for this purpose is not to be increased by a special_allocation see id at ii-147 c b vol pincite although the self-charged_interest situation is specifically recommended as a subject for regulations the legislative_history also contains the suggestion that other situations may be appropriate for such netting treatment as follows the conferees anticipate that treasury regulations will be issued to provide for the above result such regulations may also to the extent appropriate identify other situations in which netting of the kind described above is appropriate with respect to a payment to a taxpayer by an entity in which he has an ownership_interest id emphasis added there was congressional recognition that transactions other than those involving lending essentially can be self-charged and thus lack economic significance congress expressly anticipated that the secretary would issue regulations dealing not only with self-charged_interest but also other situations where netting would be appropriate like the rules for self- charged interest relief from nonlending situations in which self-charged transactions arise is based on the principle that the passive_loss_rules should not apply if the income to be offset against the passive_activity_loss is essentially a payment by the taxpayer to himself pursuant to sec_469 which requires the secretary to promulgate regulations respondent issued sec_1_469-7 proposed income_tax regs fed reg date dealing with self-charged treatment for lending transactions the proposed regulation however solely addresses lending transactions and does not as congress contemplated address any other self-charged income and deduction situations there is no indication that the secretary considered situations other than lending transactions ie that the secretary specifically decided that no other transactions should qualify we do know that the legislative_history contains a directive that regulations be promulgated to deal with self-charged lending transactions thus the secretary’s actions were not necessarily voluntary in addition nonlending transactions have not been specifically addressed in any of the other passive_activity_loss regulations b self-charged rules and nonlending transactions in the absence of regulatory guidance by the secretary and in light of the legislative_history committee report language petitioners have reasonably taken the position that the netting of nonlending items may be permissible in the absence of regulations dealing with nonlending transactions we must decide which party’s litigating position most reasonably comports with sec_469 while petitioners urge us to invalidate sec_1_469-7 proposed income_tax regs we are unwilling to do so because that regulation addresses self- we have located only one reference to the term nonlending in the context of sec_469 and related regulations sec_1_469-11t a b temporary income_tax regs fed reg date is a proposed amendment that contains a reference to nonlending transactions neither party however referenced this proposed amendment and we do not find it relevant to the issue before us charged interest in accordance with the congressional mandate here we are faced with the unusual situation where the secretary has promulgated regulations dealing with some but not all of the issues intended and or anticipated by congress congress anticipated the secretary would issue regulations regarding self- charged treatment in situations where with respect to payment to a taxpayer by an entity in which the taxpayer has an ownership_interest netting would be appropriate the secretary however addressed only self-charged_interest in proposed_regulations had self-charged nonlending transactions been addressed in regulations respondent’s regulatory position would have been afforded greater deference than as a litigating position ’ see 467_us_837 under chevron legislative regulations are entitled to the highest level of judicial deference see id pincite this deference however does not extend to a litigating position taken by an administrative agency there is some question as to whether a proposed regulation is susceptible to invalidation fortunately this question need not be addressed at this time ’ in light of the legislative_history it is difficult to imagine the issuance of regulations denying self-charged treatment for appropriate nonlending situations respondent does not argue here that petitioners’ situation is inappropriate instead respondent contends that the failure to address nonlending situations in the regulations results in taxpayers not being enabled to offset items other that the lending transactions covered in the proposed regulation respondent’s litigating position is that sec_469 is not self-executing therefore in respondent’s view taxpayers are unable to claim self-charged offsets for items other than interest and in the absence of specific regulations courts would not be permitted to decide that nonlending transactions are subject_to self-charged treatment conversely petitioners argue that sec_469 is self-executing they are entitled to claim self-charged treatment and this court is permitted to approve such treatment we agree with petitioners in general where regulations have been necessary to implement a statutory scheme providing favorable taxpayer rules this court has found that the statute’s effectiveness is not conditioned upon the issuance of regulations see 93_tc_228 88_tc_663 affd 842_f2d_180 7th cir 82_tc_819 as in the above-cited cases we are placed in the difficult position of doing the secretary’s work where there is a failure to issue regulations that are congressionally intended first chicago corp v commissioner supra pincite if congress intended relief from the passive_activity rules for self-charged transactions we must decide whether petitioners’ claim is within that intent in other situations we have held that the u s department of the -- - treasury’s failure to provide the needed guidance should not deprive taxpayers of the benefit or relief congress intended however if as contended by respondent the secretary was given dominion over whether taxpayers were entitled to offset self- charged items then a court may not substitute or exercise its judgment in deciding what rules or regulations should have been promulgated to answer these questions we turn to the statute and legislative_history the relevant statutory provision is sec_469 which provides as follows sec_469 regulations --the secretary shall prescribe such regulations as may be necessary or appropriate to carry out provisions of this section including regulations--- which provide that certain items of gross_income will not be taken into account in determining income or loss from any activity and the treatment of expenses allocable to such income in determining whether sec_469 is self-executing it is instructive to look at how sec_469 has been interpreted by this court the language of sec_469 has been generally described as self-executing in 111_tc_215 we found nothing in the statutory text or in its legislative_history that conditions the effectiveness of sec_469 on the issuance of -- - regulations see also 106_tc_274 106_tc_216 105_tc_71 we can find no reason that would justify or reconcile treating sec_469 which was at issue in the schwalbach case as self-executing and treating sec_469 as not being self-executing we have held language similar to that in sec_469 to be self-executing for example in 108_tc_579 the taxpayer sourced a loss in accordance with the statutory rule_of sec_865 despite a statutory provision that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purpose of this section including regulations relating to the treatment of losses from sales of personal ay property no loss sourcing regulations were issued the commissioner argued that nothing in the statute required the promulgation of any particular rule with respect to the allocation of losses on the disposition of personal_property in rejecting that argument we found that congress had intended to change the rules regarding the sourcing of losses and held that the commissioner could not hide behind the failure to promulgate regulations under those circumstances we stated when congress directs that regulations be promulgated to carry out a statutory purpose the fact that regulations are not forthcoming cannot be a basis for thwarting the legislative objective it is well established that the absence of regulations is not an acceptable basis for refusing to apply the substantive provisions of a section of the internal_revenue_code xk k id pincite this court reasoned that congress had articulated the overall purpose behind the statute in the legislative_history and the taxpayer’s action was appropriate even in the absence of regulations because the statute was self-executing moreover where the regulations merely provide how a statutory provision applies this court has found the statutes to be self-executing in estate of neumann v commissioner supra pincite the language in the statute’s command provision that is the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this chapter was contrasted with the language from certain other statutes that provide that a statutory provision would apply only to the extent provided in regulations prescribed by the secretary see also occidental petroleum corp v commissioner supra first chicago corp v commissioner supra in estate of neumann v commissioner supra pincite we concluded that issuance of regulations is to be considered a precondition to the imposition of a tax where the applicable_provision directing the issuance of such regulations reflects a whether characterization and not where the provision simply reflects a how characterization -- - the command provision of sec_469 contemplates regulations that reflect a how characterization and does not contain the type of only to the extent language that is found in statutes that are not self-executing respondent’s argument is essentially that the statute is not self-executing since the secretary was charged with writing regulations respondent’s position that congressionally intended benefits can be withheld simply by the refusal of the secretary to issue regulations is peculiarly draconian respondent ina brief devoid of case references articulated no reason for denying the taxpayers in this case the tax treatment sought in that regard allowing netting in this case fulfills the economic significance concerns expressed in the legislative_history the failure to issue regulations covering nonlending transactions should not be a reason to preclude taxpayer from congressionally intended and appropriate relief as stated in 93_tc_228 we must do the best we can with the statutory provision now before us in the absence of pertinent regulations since in our view the secretary cannot deprive a taxpayer of rights which the congress plainly intended to confer simply by failing to promulgate the required regulations sec_469 mandates the issuance of regulations providing that certain items of gross_income will not be taken into account in determining income or loss from any activity and the treatment of expenses allocable to such income although self-charged items are not specifically mentioned in the statute we have little difficulty placing self-charged items within the ambit of sec_469 and through the legislative commentary the secretary was directed to issue regulations for self-charged lending transactions the secretary by following that direction and issuing sec_1_469-7 proposed income_tax regs fed reg date acknowledges that the mandate of sec_469 includes self-charged items under those circumstances it is more difficult to accept respondent’s position that the secretary’s failure to issue regulations is a bar to a taxpayer’s claiming that nonlending self-charged transactions may also be offset respondent’s position would ring more true but not necessarily more correct if no regulations at all regarding self-charged items had been issued having decided that the absence of regulations here is not an acceptable basis for respondent’s determination we turn to the provision in question to determine whether petitioners are entitled to self-charged treatment for the management fee income and deductions petitioner received nonpassive_income through smc for smc’s providing real_estate management services for the partnerships in which petitioner had an ownership_interest either directly or indirectly in connection with these real_estate management services petitioner was also entitled toa deduction for his distributive_share of the management fees - - expense of the partnerships for the services provided by smc the essence of these transactions is that petitioner through entities in which he held an interest earned and paid the same management fees ie moved management fees from his passive pocket to his nonpassive pocket under those circumstances the partnerships’ management fee deductions should be offset against the management fee payments income received by smc there was no net accretion of wealth with respect to the management services provided from smc to the partnerships under respondent’s determination petitioners would be required to recognize income even though respondent does not dispute that in effect petitioner has simply paid a management services fee to himself respondent has identified no difference between the circumstances in this case and those set forth in the proposed regulation and the legislative_history permitting an offset where a taxpayer’s self-charged transaction involves interest a lending transaction respondent’s position denying the offset to petitioners is not only contrary to the legislative_history and intent of congress but it does not appear to be based on any established tax policy or any reason other than the failure to promulgate a regulation again we note that respondent has not articulated any offset must of course be limited to petitioners’ ownership percentages --- - any reason why petitioners should be prohibited from recharacterizing the management fees deduction as nonpassive in order to accurately reflect the economic significance of the transaction indeed respondent does not dispute that disallowing self-charged treatment for the management fees would result in the very mismatching that congress sought to alleviate by directing the secretary to issue regulations for self-charged transactions nor has respondent identified a distinction between lending and nonlending transactions in the context of this case that would lead us to conclude that the two transactions should be treated differently under the self-charged regime we have considered all other arguments advanced by the parties and to the extent we have not addressed these arguments consider them irrelevant moot or without merit ’ to reflect the foregoing decision will be entered for petitioners because of our conclusion that petitioners are entitled to self-charged treatment with respect to the management fees we find it unnecessary to address their alternative argument that the partnerships properly reported two activities to petitioner or to the upper tier_partnerships or s_corporations
